Exhibit REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of this 30th day of December, 2008 is made by and among Amber Alert Safety Centers, Inc., a Nevada corporation (the “Company”), and John Thomas Bridge & Opportunity Fund, L.P. (the “Purchaser”). WHEREAS, the Purchaser has acquired 7,500,000 shares of Common Stock (“Shares”), may acquire shares of Common Stock issuable upon conversion of all or a portion of the principal amount of the Debenture upon an event of default (“Debenture Shares”) and may acquire additional shares of Common Stock pursuant to Section 2.1(c) of this Agreement (“Liquidated Damage Shares”); and WHEREAS, the Company has undertaken to register the resale of the Shares, Debenture Shares and Liquidated Damage Shares pursuant to the terms set forth herein. NOW, THEREFORE, the Company and the Purchaser hereby covenant and agree as follows: 1.Definitions. As used herein, the following terms shall have the following respective meanings: “Additional Effective Date” shall mean the date the Additional Registration Statement is declared effective by the SEC. “Additional Effectiveness
